Exhibit 10.1

 

LOGO [g899222ex10_1pg01.jpg]

December 22, 2014

Katrin Leadley, MD

Karwendestr. 15

82152 Krailling, Germany

Dear Katrin:

As you are aware, you have been employed by HeartWare GmbH since August 25, 2014
in the position of Chief Medical Officer. I am pleased to offer you the
opportunity to transfer to HeartWare, Inc. (together, the “Company” or “we” or
“us” in a full-time exempt position, effective January 1, 2015 (“Commencement
Date”) on the terms and conditions set out in this letter agreement.

 

  1. Position. Your title will be Chief Medical Officer of the Company. As such,
you will be responsible, among other things, for the leadership of the Company’s
Clinical Organization. In this role you will be responsible for helping to lead
HeartWare through our next stage of clinical and commercial growth, advance our
ongoing trials, and initiate new studies as we move toward obtaining regulatory
approval of devices in our pipeline. You will report directly to the President
and Chief Executive Officer of the Company, and shall provide such other
services as may be requested by the Chief Executive Officer or the Board of
Directors of the Company, consistent with your position. Your usual place of
business will be at the Company’s offices in Framingham, Massachusetts. You
understand and agree that the Company may from time to time require you to
travel to and work at other locations.

 

  2. Compensation. Your bi-weekly base salary representing payment for all hours
worked shall be $14,423.07, equivalent to an annualized base salary of $375,000
(“Base Salary”), payable in accordance with the Company’s payroll policies and
subject to all required withholdings and deductions. Your Base Salary will be
reviewed annually by the Board, and may be adjusted by the Board in its
discretion. If you are hired on or before September 30, you may be eligible for
a prorated merit increase the following calendar year based upon the number of
days you are actually employed by the Company during your first year of
employment. If your Commencement Date is after September 30, you will not be
eligible for a merit increase in the calendar year immediately following your
Commencement Date.

 

  3.

Annual Bonus. You are eligible to participate in Company’s annual bonus plan,
subject to its terms and conditions, with the potential to earn a bonus
equivalent to a target percentage of up to 40% of your annualized base salary
(“Bonus”) based upon achievement of corporate and individual goals. The Company
shall pay the Bonus for a calendar year, if at all, on or after January 1st, but
by no later than March 15th, of the following calendar year, and you must be
employed by the Company on the payment date and not provided the

 

 

500 Old Connecticut Path, Framingham, MA 01701 USA            T
508.739.0950            F 508.739.0948            www.heartware.com



--------------------------------------------------------------------------------

  Company notice of your resignation of employment in order to have earned the
Bonus. No annual Bonus is guaranteed, and its payment rests in the sole
discretion of the Company. If you are hired on or before September 30, you may
be eligible to earn a prorated bonus for the year you are hired, based upon the
number of days you are actually employed by the Company during your first year
of employment. If your Commencement Date is after September 30, you will not be
eligible to participate in the Company’s annual bonus plan until the following
calendar year.

 

  4. One-time Bonus.

In addition, you will receive a one-time bonus of $50,000, subject to all
required deductions and withholdings, payable within 90 days of your
Commencement Date so long as you continue to be employed by the Company at that
date. As you have been employed by HeartWare, GmbH for 90 days or longer prior
to the Commencement Date, the Company will pay you the one-time bonus within 30
days of your Commencement Date.

 

  5. Equity Award. 

Upon your commencement of employment with HeartWare GmbH, the Board of Directors
of HeartWare International, Inc. (the “Board”) approved the grant to you of
15,000 restricted stock units. Restricted stock units represent the commitment
to issue to you that number of shares of common stock upon the satisfaction of
specified terms and conditions. The restricted stock units will vest in four
equal installments on each of the first four anniversaries of the date the
restricted stock units were granted (“Grant Date”) and on such other terms and
conditions as the Board determined in its sole discretion at the time of grant
generally consistent with past practice. Vesting of restricted stock units are
subject to the employee continuing to be employed by HeartWare as of an
anniversary date.

 

  6. Relocation. To assist you with the relocation of your family to
Massachusetts, the Company agrees to reimburse you for the following:

 

  •   Customary home sale closing costs to include broker fees, not to exceed
cap established following relocation estimate;

 

  •   Customary home purchase closing costs to include broker fees, not to
exceed cap established following relocation estimate;

 

  •   Reasonable moving expenses paid to an outside moving company for
transportation of the household goods from your home in Germany to your
residence in Massachusetts;

 

  •   Reasonable spousal travel expenses incurred for one (1) house hunting
trip;

 

  •   Reasonable and customary travel expenses (airfare, rental, meals) through
July until family relocation is complete;

 

  •   Temporary housing beginning in February with a targeted completion date of
July 2015 and if needed, temporary storage of household goods.



--------------------------------------------------------------------------------

Should you voluntarily resign or are terminated by the Company for Cause, as
defined in this Agreement below, within twelve (12) months of your Commencement
Date, you will be obligated to repay a portion of the total relocation expense
reimbursement. The portion to be repaid will be calculated as follows:

 

  •   Departure within 6 months of hire: 100% repayment

 

  •   Departure within 7 to 12 months of hire: 50% repayment

 

  7. Vacation, Insurance and Benefits; Expenses; Immigration Assistance.

 

  a. You shall be eligible for all paid holidays recognized by the Company, and
twenty (20) days of paid vacation per annum, consistent with Company policy.
Vacation days for the first calendar year of your employment will be prorated.
You will also be eligible for floating holidays, personal days, and sick days
consistent with Company policy.

 

  b. You shall be eligible for participation in the Company’s employee benefit
programs offered from time to time pursuant to the terms and conditions of these
programs, generally including a 401(k) plan with a matching Company
contribution, group medical, dental and vision insurance, life insurance and
short and long term disability benefits.

 

  c. The Company shall reimburse you for all usual and ordinary business
expenses incurred by you in the scope of your employment hereunder in accordance
with the Company’s expense reimbursement policy as from time to time in effect.

 

  d. The Company shall pay on your behalf or reimburse you for the reasonable
legal and associated visa and/or filing fees associated with your family based
application for permanent residence.

 

  8. Severance Pay.

 

  a. If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) other than in connection
with a Change in Control (as described below), and subject to the notice and
release requirements described below, the Company shall pay, beginning within 15
days after your termination of employment, (i) your Base Salary for a period of
6 months, payable in accordance with the standard payroll practices then in
effect for active executive employees; and (ii) the employee portion of your
COBRA continuation coverage (to the extent that you elect coverage) for a period
of 6 months or, if earlier, until you become entitled to participate in another
employer’s health plan.

 

  b.

If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) coincident with or within
18 months after a Change in Control (as defined



--------------------------------------------------------------------------------

  below), and subject to the notice and release requirements described below,
the Company shall cause to be paid, on or beginning within 15 days after your
termination of employment, (i) a lump-sum cash payment in an amount equal to one
times your Total Salary; and (ii) the employee portion of your COBRA
continuation coverage (to the extent that you elect coverage) for a period of 12
months or, if earlier, until you become entitled to participate in another
employer’s health plan. The severance pay provided under this Section 8(b) shall
supersede, and not be in duplication of, the severance pay provided under
Section 8(a). “Total Salary” means your then current Base Salary plus the most
recent amount paid to you as your Annual Bonus.

 

  c. “Cause” means your: (i) material or persistent breach of this letter
agreement; (ii) engaging in any act that constitutes serious misconduct, theft,
fraud, material misrepresentation, serious dereliction of fiduciary obligations
or duty of loyalty to the Company; (iii) conviction of a felony, or a plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude or which in the reasonable opinion of the Board brings you, the Board,
the Company or any affiliate into disrepute; (iv) neglect of or negligent
performance of your duties under this letter agreement; (v) willful,
unauthorized disclosure of material confidential information belonging to the
Company, or entrusted to the Company by a client, customer, or other third
party; (vi) repeatedly being under the influence of drugs or alcohol (other than
prescription medicine or other medically related drugs to the extent that they
are taken in accordance with their directions) during the performance of your
duties under this letter agreement, or, while under the influence of such drugs
or alcohol, engaging in grossly inappropriate conduct during the performance of
your duties under this letter agreement; (vii) repeated failure to comply with
the lawful directions of your immediate supervisor or the Board that are not
inconsistent with the terms of this letter agreement; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Company or any
affiliate into disrepute. In order for the Company to terminate your employment
for Cause under any of clauses (i), (iv), (vi) or (vii) in the preceding
sentence, the Company must provide you with written notice of its intention to
terminate employment for Cause and describing the acts or omissions upon which
such termination for Cause is based, and you shall be provided a 30-day period
from the date of such notice within which to cure or correct such acts or
omissions if they are reasonably susceptible of cure or correction.

 

  d. “Good Reason” means the occurrence of any of the following without your
consent:

i. a material diminution in your Base Salary;

ii. a material diminution in your authority, duties, or responsibilities;



--------------------------------------------------------------------------------

iii. a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report, including a requirement that you
report to a corporate officer or employee instead of the Board;

iv. a material diminution in the budget over which you retain authority; or

v. any other action or inaction that constitutes a material breach by the
Company of any agreement under which you provide services.

Notwithstanding the above, no “Good Reason” exists unless (I) you notify the
Company in writing within 90 days after the initial existence of any condition
listed above, and the Company fails to cure the condition within 30 days after
receiving notice, and (II) you terminate employment by no later than 2 years
after the initial existence of any condition listed above.

 

  e. A “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with section 409A of the Internal Revenue Code:

i. Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, beneficial ownership of
more than a majority of the total fair market value or total voting power of the
then-outstanding securities of the Parent;

ii. Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, the assets of the Parent
that have a total gross fair market value (as determined by the Board) of more
than 50% of the total gross fair market value of all of the assets of, as
applicable, the Parent immediately prior to the initiation of the acquisition;
or

iii. A majority of the members of the board of directors of the Parent is
replaced during any 12-month period by directors whose appointment or election
is not endorsed or approved by a majority of the members of the board who were
members of the board prior to the initiation of the replacement.

For purposes of this Section 8(e), a “Person” means any individual, entity or
group within the meaning of section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than (A) the Parent, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Parent,
or (C) any corporation owned, directly or indirectly, by the stockholders of the
Parent in substantially the same proportions as their ownership of stock of the
Parent. Persons will be



--------------------------------------------------------------------------------

considered to be “Acting as a Group” (or a “Group”) if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a Person owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such stockholder is considered to
be Acting as a Group with other stockholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation. Persons will
not be considered to be Acting as a Group solely because they purchase assets of
the same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

For purposes of this Section 8(e), section 318(a) of the Internal Revenue Code
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury regulation section 1.83 3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option.

 

  f. Your right to receive severance pay under this Section 8 is conditioned
upon (i) your signing and delivering to the Company, before any payment is due
or scheduled to begin, a general release of claims, in form and substance
reasonably acceptable to the Company, by which you release the Company from any
claim arising from your employment by, or termination of employment with, the
Company, in consideration for the payment; and (ii) your compliance with the
terms of the attached Business Protection Agreement. The Company shall make no
payment before the general release becomes effective upon the expiration of any
applicable revocation period.

 

  g. Although your employment may be terminated immediately by the Company at
any time for any reason, if your employment is terminated by the Company other
than for Cause upon less than 90 days’ prior written notice of such termination,
the Company agrees to pay you that portion of your compensation attributable to
the period for which the Company fails to satisfy the 90 day notice requirement
described above. Any such payment of compensation in lieu of notice will be paid
in accordance with the provisions of Section 8(a) or 8(b), as applicable. Any
termination of employment by you for any reason shall require 90 days’ prior
written notice.

 

  h.

Notwithstanding the above, on termination of your employment (for whatever
reason) you shall be entitled to receive the pro rata portion of your Base
Salary through the date of your termination, together with such compensation or
benefits to which you may be entitled by law or



--------------------------------------------------------------------------------

  under the terms of the Company’s compensation and benefit plans in effect
including, without limitation, amounts owed to you for unpaid vacation leave
accrued during the course of your employment with the Company.

 

  9. At Will Employment.

 

  a. This letter agreement describes the compensation and benefits that you are
entitled to receive for so long as you remain employed by the Company, but is
not a contract or guarantee of employment for any particular period of time. At
all times you will remain an employee at will, and you and the Company are free
to terminate your employment at any time for any reason.

 

  b. Should your employment with the Company be terminated by the Company for
Cause, by you without Good Reason, or as a result of your death or permanent
disability or other physical or mental incapacity, you shall be entitled to
receive only the prorated portion of your Base Salary through the date of your
termination of employment, together with such other compensation or benefits to
which you may be entitled by law, the terms of this letter agreement, or under
the terms of the Company’s compensation and benefit plans then in effect.

 

  10. Non-disparagement. You shall not, while employed by the Company or at any
time after your termination of employment, directly, or through any other
personal entity, make any public or private statements that are disparaging of
the Company or the Parent, their respective businesses or employees, officers,
directors, or stockholders. The Company agrees that, after your termination of
employment with the Company for any reason, it will refrain from making any
public statements that disparage you. The Company’s obligations under this
Section 10 extend only to the then-current officers and members of the Board,
and only for so long as those individuals are officers or directors of the
Company. Nothing herein shall be deemed to prevent you or the Company from
complying with their respective legal obligations or responding to a subpoena or
other court order.

 

  11.

Indemnification. Except in the case of negligence, fraud, embezzlement or
misrepresentation, the Company hereby agrees to indemnify and hold you harmless
to the fullest extent permitted by Section 145 of the Delaware General
Corporation Law and to cause any parent or subsidiary of the Company (including,
without limitation, the Parent) to indemnify and hold you harmless to the
fullest extent permitted by the provisions of the laws of the jurisdiction of
its incorporation against any liability, loss or expense (including reasonable
attorney’s fees and costs incurred in defense of such claims) incurred in
connection with the your services as an officer or director of the Company or
any of its subsidiaries or affiliates, including the Parent, if in each of the
foregoing cases, (i) you acted in good faith and in a manner you believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal proceeding, had no reasonable cause to believe



--------------------------------------------------------------------------------

  your conduct was unlawful, and (ii) your conduct did not constitute gross
negligence or willful or wanton misconduct. Without limitation of the foregoing,
this paragraph shall be deemed to grant to the you the rights to indemnification
provided by the Company’s and the Parent’s certificate of incorporation and
by-laws, as currently constituted, regardless of any subsequent amendment or
modification of the applicable provisions of such instruments, with such
provisions being deemed incorporated herein by reference. The Company shall
advance or cause its subsidiaries to advance all expenses (including all
reasonable legal fees and expenses) reasonably incurred by you in defending any
such claim, action or proceeding, whether civil, administrative, criminal or
otherwise, brought against you in your capacity as an officer of director of the
Company or any of its subsidiaries or affiliates, including the Parent, to the
fullest extent permitted under applicable law, provided you provide an
undertaking pursuant to which you agree to repay all such advances if it is
ultimately determined that you are not entitled to indemnification under the
circumstances. Notwithstanding anything else contained in this letter agreement,
the above shall not apply where the liability, loss or expense (including
reasonable attorney’s fees and costs incurred in defense of such claims)
incurred by you arise as a result, directly or indirectly, of any claim or
action taken against you by the Company, the Parent or any of their respective
subsidiaries or affiliates.

 

  12. Proprietary Information, Non-Solicitation, Non-Competition. Both during
and after your employment with the Company, you will treat all proprietary or
other confidential information as strictly confidential. Further, you agree to
sign and comply with the terms and conditions of the enclosed Business
Protection Agreement, which is incorporated by reference into this letter
agreement and contains customary terms regarding non-disclosure,
non-solicitation and non-competition. This offer of continued employment is
contingent upon your signing that Business Protection Agreement, the form of
which is attached hereto as Exhibit A, and returning it to the Company along
with this executed letter agreement.

 

  13.

Injunctive Relief: Clawback. You recognize and acknowledge that it would be
difficult to ascertain the damages arising from a breach or threatened breach of
the covenants set forth in the Business Protection Agreement and that any such
breach or threatened breach could result in irreparable harm to the Company. You
therefore agree that, notwithstanding anything in this letter agreement to the
contrary, including but not limited to the forfeiture and clawback provision
below, the Company shall have the right to an injunction or other equitable
relief in any court of competent jurisdiction, enjoining any such breach,
without prior notice to you and without the posting of a bond or other
guarantee, to enforce the Business Protection Agreement. You hereby waive any
and all defenses you may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
The existence of this right shall not preclude any other rights and remedies at
law or in equity that the Company may have. The provisions of Section 13 shall
survive termination of this Letter Agreement and/or your employment with the
Company. The existence of a claim or cause of action



--------------------------------------------------------------------------------

  of any kind by you against the Company shall not constitute a defense to the
enforcement by the Company of the rights provided in this Section 13 and shall
not be a defense to any injunction proceeding. In addition, notwithstanding
anything herein to the contrary, if the Board, in its discretion, determines
that you have engaged in any activity that contravenes any covenant set forth in
the Business Protection Agreement, you shall forfeit any amount payable under
Section 8 (severance pay), and you agree to repay the Company, within 30 days
after you receive notice of the Board’s determination, any amount previously
paid by the Company under Section 8. Further, this Letter Agreement shall be
subject to any clawback policy adopted from time to time or in accordance with
applicable law, regulation or listing requirements applicable to the Company.

 

  14. Blue Pencil; Severability. If any provision of this letter agreement is
construed by a court of competent jurisdiction to be invalid or unenforceable,
that construction does not affect the remainder of this agreement, which is to
be given full force and effect without regard to the invalid or unenforceable
provision. Any invalid or unenforceable provision is to be reformed to the
maximum time, geographic and/or business limitations permitted by applicable
laws, so as to be valid and enforceable.

 

  15. Waivers. No delay or omission by the Company in exercising any right under
this letter agreement operates as a waiver of that or any other right. The
Company’s waiver or consent on any one occasion is effective only for that
occasion and is not be construed as a bar or waiver of any right on any other
occasion.

 

  16. Federal Employment Law. Please note that Federal law requires you to
provide the Company with documentation of your identity and eligibility to work
in the United States. In addition, the Company verifies the validity of social
security numbers. Accordingly, this offer is further conditioned upon your
providing the required documentation to the Company within three business days
after your start date. A list of the required documentation will be provided
during your orientation.

 

  17. Prior Employers. By accepting this offer of employment, you are
representing that you are not party to any agreement with any prior employer
that prevents your working for the Company or that would prevent you from
performing your assigned duties for the Company. You agree to respect the
provisions of any confidentiality and nondisclosure agreements and obligations
you may have with any prior employer.

 

  18. Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement such federal, state, local or foreign income and
employment taxes as shall be required to be withheld under applicable law.



--------------------------------------------------------------------------------

  19. Section 409A Compliance. The following rules relate to section 409A of the
Internal Revenue Code of 1986 and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”), which govern deferred compensation:

 

  a. This letter agreement is intended to comply with, or otherwise be exempt
from, Section 409A.

 

  b. The Company shall undertake to administer, interpret, and construe this
letter agreement in a manner that does not result in the imposition on you of
any additional tax, penalty, or interest under Section 409A.

 

  c. The Company and you agree to execute any and all amendments to this letter
agreement permitted under applicable law, as mutually agreed in good faith, as
may be necessary to ensure that this letter agreement complies with
Section 409A.

 

  d. The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to you under this letter agreement. The
Company shall not be liable to you for any payment made under this letter
agreement that is determined to result in an additional tax, penalty, or
interest under Section 409A, nor for reporting in good faith any payment made
under this letter agreement as an amount includible in gross income under
Section 409A.

 

  e. For purposes of Section 409A, the right to a series of installment payments
under this letter agreement shall be treated as a right to a series of separate
payments.

 

  f. With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, you, as specified under this letter agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in section 105(b) of the
Internal Revenue Code; (ii) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

  g. “Termination of employment,” or words of similar import, as used in this
letter agreement means, for purposes of any payments under this letter agreement
that are payments of deferred compensation subject to Section 409A, your
“separation from service” as defined in Section 409A.

 

  h.

If a payment obligation under this letter agreement arises on account of your
separation from service while you are a “specified employee” (as defined under
Section 409A and determined in good faith by the Board),



--------------------------------------------------------------------------------

  any payment of “deferred compensation” (as defined under Treasury regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
regulation sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days after the appointment of the personal representative or executor of your
estate following your death.

 

  20. Successors, Binding Agreement. This letter agreement shall not be
assignable by you. This letter agreement may be assigned by the Company to any
affiliate or to any other person that is a successor in interest to all or
substantially all of the business operations of the Company. This letter
agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors, heirs and permitted assigns.

 

  21. Governing Law. This letter agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
principles.

 

  22. Entire Agreement, Amendments. This letter agreement, including the
Business Protection Agreement incorporated herein by reference, sets forth the
entire agreement between you and the Company regarding your employment with the
Company and supersedes all prior agreements or other understandings, whether
written or oral, express or implied, between the parties to the extent that such
agreements or understandings contain provisions addressed herein. This letter
agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.

*        *        *         *

To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return the following to me:

 

  •   one copy of this letter, and

 

  •   one copy of the Company’s Business Protection Agreement, the form of which
is annexed hereto as Exhibit A.



--------------------------------------------------------------------------------

This is a great opportunity for both you and the Company, and we look forward to
having you as a member of our team.

 

Sincerely, HEARTWARE, INC. By:

/s/ Doug Godshall

Name: Doug Godshall Title: President and Chief Executive Officer

Agreed to and accepted:

 

/s/ Katrin Leadley

Name: Katrin Leadley, MD Dated:

January 1, 2015